DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 09/29/2021 has been entered – Claims 1 and 3-4 are amended and Claims 16-17 are newly added. Claims 1-17 remain pending in the application, with Claims 8-15 standing withdrawn as they are drawn to a non-elected invention. 

The objections to the specification as previously presented in the Non-Final Office Action mailed 03/30/2021 are overcome by Applicant’s amendments. However, said amendments present additional issues which are addressed in the new objection below.

The interpretation of Claim 5 under 35 U.S.C. 112(f) as previously presented in the Non-Final Office Action is revised to reflect the updated language in the specification due to Applicant’s amendment. 

The rejection of Claim 4 under 35 U.S.C. 112(d) as being of improper dependent form as previously set forth in the Non-Final Office Action mailed 03/30/2021 is overcome by Applicant’s amendments. 

The rejections of Claims 1-4 under 35 U.S.C. 103 as being unpatentable over ArtisticYarn (Offer for Sale of "Sheepish" Picture Yarn at artisticyarnbyabi.com) in view of GoodKnitKisses (“How to Use Loops Yarn (Knit, Purl, Twist, Cables, Bind Off, Change Yarn)” YouTube Video) and Claims 5-7 under 35 U.S.C. 103 as being unpatentable over ArtisticYarn (Offer for Sale of "Sheepish" Picture Yarn at artisticyarnbyabi.com) and GoodKnitKisses (“How to Use Loops Yarn (Knit, Purl, Twist, Cables, Bind Off, Change Yarn)” YouTube Video) and overcome by Applicant’s amendment. However, new grounds of rejection are outlined below.

Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 7-13 of the response dated 09/29/2021 with respect to the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that Artistic Yarn discloses the use of multiple yarns. Applicant asserts that “the multiple solid yarns are used to fill in background and other features resulting in composite images.” Likewise, Applicant points to the text of the Artistic Yarn reference which indicates that the picture yarn kits include “460 yards of self patterning sheep yarn, 200 yards of solid black, and about 80 yards each of green and white” and cites the “Picture Yarn Tutorial” (https://www.artisticyarnbyabi.com/picture-yarn-tutorial) from Artistic Yarn’s website alleging that said site “illustrates how such repetitive patterns or “pictures” are created using four knitting needles and multiple yarns.” 
Examiner’s Response – The Examiner respectfully disagrees. ArtisticYarn teaches a single skein of self-patterning sheep yarn comprising three colors (green, black, and white) which is capable of forming a knitted article with a sheep pattern on its own. As indicated on the “Picture Yarn Tutorial” website cited by Applicant above, “solid colored yarn is provided in [the] kit to work with for the cuffs, heels, [and] toes.” Accordingly, the Examiner maintains that the self-patterning yarn alone provides the entire patterned portion of the sock (i.e. a green background and the black/white sheep design). 
Examiner’s Response – The Examiner also notes that the use of four needles in the cited reference does not in any way indicate that multiple yarns are required to knit a patterned article using the self-patterning yarn of the prior art. Likewise, the Examiner respectfully disagrees that said reference teaches multiple yarns are used. Rather, it appears that a single yarn is used to knit around the sock. The two pieces of yarn seen in the picture include a tail and the working piece of the yarn (both of which are part of the same single strand), as is standard in knitting.  
Applicant’s Argument – Applicant argues on Page 9 of the reply that it would not be intuitive for a person skilled in the art to combine the references because there is no motivation to do so.
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail in the new grounds of rejection below, GoodKnitKisses teaches a solid colored loopy yarn. Taylor (a new reference) teaches that self-patterning yarns are known and provide a benefit of ease of formation of complex designs in knitting. ArtisticYarn teaches a specific pattern for a self-patterning yarn. It would have been obvious to dye the yarn of GoodKnitKisses to provide a self-patterning loopy yarn for the benefit of self-patterning yarns as suggested by Taylor. Likewise, it would have been obvious to select the color scheme and pattern taught by ArtisticYarn for said self-patterning loopy yarn. 
Applicant’s Argument – Applicant argues on Pages 9-10 of the reply that the combination of ArtisticYarn and GoodKnitKisses would result in a yarn which produces an essentially repetitive pattern whereas the claims are currently presented required a non-repetitive design. 
Examiner’s Response – The claims did not previously require a non-repetitive design. However, as outlined in greater detail below, the yarn of the prior art combination (GoodKnitKisses in view of Taylor and ArtisticYarn) forms what 
Applicant’s Argument – Applicant argues on Pages 10-11 of the reply that the two references cited by the Examiner (ArtisticYarn and GoodKnitKisses) are similar to the prior art cited in the present specification. Applicant asserts that the rejection relies on hindsight reasoning.
Examiner’s Response – In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s Argument – Applicant argues on Page 11 of the reply that the previous rejection relies on a motivation of ease-of-use in knitting without needles as the rationale to combine references but Applicant asserts the essence of the claimed invention is not primarily to provide ease-of-use but to create more complicated discreet non-repetitive designs without concerns of tension applied by the users. 
Examiner’s Response – The Examiner notes that the motivation for combining the references is updated in the new grounds of rejection below (GoodKnitKisses in view of Taylor and ArtisticYarn). In response to Applicant's argument above, the fact Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). That is to say, regardless of the rationale for combining the references, the above argument is not found persuasive.  
Applicant’s Argument – Applicant poses the following three arguments/questions on Page 12 of the reply in the event that it is the position of the Examiner that it would be obvious to use the ArtisticYarn concept of a sequentially colored yarn to sequentially color the GoodKnitKisses loopy yarn: 

    PNG
    media_image1.png
    215
    561
    media_image1.png
    Greyscale

Examiner’s Response – With respect to the graphic of the prior art being repetitive (items a & c), as outlined above and in greater detail in the rejection below, the yarn of the prior art combination forms what appears to be an essentially repetitive sheep design but it also would have been obvious to one of ordinary skill in the art to modify the coloration of the loops so as to provide the desired final pattern such as a pattern including only one large sheep which may be considered a non-repetitive design. With regards to the alleged requirement that an additional yarn is used for the background (item a) and the question regarding said additional yarn (item b), as outlined above, the Examiner maintains that the teachings of the prior art suggest that only a single yarn is used to provide both the background and the design. Accordingly, the arguments pertaining to additional yarns are deemed moot.  

Specification
The amendment filed 09/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows: Applicant's amendments include adding the statement "different colored loops and physical markers or tags are preferred structures for demarcating although any other markers or tags can be used" to the instant specification. The specification as originally filed does not include any such recitation of “any other markers” and accordingly the above statement is not regarded to find support in the original disclosure.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Regarding Claim 5, the claim at hand recites the limitation “indicating means for demarcating said additional loops from said loops for creating stitches”. Per the 3-prong test, said limitation (A) includes the word “means”, (B) includes functional language “for demarcating”, and (C) is not further modified by sufficient structure, material, or acts for performing the claimed function. The Examiner notes that the phrase “indicating” is not regarded to impart any structure to the means for demarcating. 
The “indicating means for demarcating” recited in Claim 5 is regarded to be defined by the instant specification (filed 09/29/2021) as a markings such as different colored loops or tags or “any other markers or tags” (see note about the second limitation in the objection to the specification above and the rejection of Claims 5-7 under 35 USC § 112(a) below). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding Claim 1, the claim includes the newly added limitation “for knitting a multi-colored non-random and non-repetitive discreet design” but the specification as originally filed does not provide support for said “non-repetitive” design. The phrase does not appear anywhere in the specification as originally filed, nor is it suggested by the originally presented language.  
Dependent Claims 2-7 and 16 are rejected for failing to overcome the deficiencies of their parent Claim 1. 

Regarding Claim 3, the claim includes the newly added limitation “further comprising at least one additional loop at the beginning and end of the yarn” but the specification as originally filed does not provide support for a yarn comprising only one additional loop at the beginning and/or the end of the yarn. Rather, each time said beginning/end of the yarn is discussed, the specification refers to loops in the plural (see at least Pg. 4, first paragraph). See also Figs. 1 & 2b which illustrates the yarn having more than one additional loops at the beginning and end.   

Regarding Claim 5, the claim includes the limitation “further comprising indicating means for demarcating.” As addressed in the discussion of Claim 5 under 35 USC § 112(f) above, said indicting means is regarded to be defined by the instant specification (filed 09/29/2021) as a marking such as different colored loops or tags or “any other markers or tags.” However, as discussed in the objection to the specification above, Applicant’s amended language in the specification reading "different colored loops and physical markers or tags are preferred structures for demarcating although any other markers or tags can be used" is not regarded to find support in the original disclosure. Accordingly, the subject matter of Claim 5 is also considered to contain new matter.
Dependent Claims 6-7 are rejected for failing to overcome the deficiencies of their parent Claim 5. 

Regarding Claim 17, the claim includes the newly added limitation “for knitting a multi-colored non-random and non-repetitive discreet design” which is considered new matter for the reasons discussed above with respect to Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or      nonobviousness.

Claims 1-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over GoodKnitKisses (“How to Use Loops Yarn (Knit, Purl, Twist, Cables, Bind Off, Change Yarn)” YouTube Video) in view of Taylor (Yarns to DYE For: Creating Self-Patterning Yarns for Knitting. Interweave Press. 2005) and ArtisticYarn (Offer for Sale of "Sheepish" Picture Yarn at artisticyarnbyabi.com). A transcript and timestamped stills of the GoodKnitKisses video are included with the Office Action and are referred to herein for citations.
Regarding Claim 1, GoodKnitKisses teaches a yarn comprising a single continuous strand formed with equally spaced, equally dimensioned loops (see Fig. 1 & Transcript Lines 7-14) for hand-knitting a knitted work without the use of needles or hooks (see Fig. 2 & Transcript Lines 5-6). Rather, a knitted work is formed by sequentially pulling one loop through a 
In the analogous art of yarns for knitting, Taylor teaches that a type of yarn called a self-patterning yarn allows ease of knitting complex-looking patterns without cutting and tying yarns (see Pg. 7). Taylor also suggests that it was known in the art before the time of the claimed invention that such a self-patterning yarn may formed in such a manner that individually colored lengths of yarn are carefully spaced to knit into one or more colored stitches in a row or round such that said colored stiches in successive rows or rounds overlap to create a desired pattern (see Pg. 8). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loopy yarn of GoodKnitKisses by dying the loops of the yarn (which correspond to the stitches in the final knit work) with different colors along its length so as to provide a self-patterning yarn for a desired pattern as suggested by Taylor. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of GoodKnitKisses while obtaining the benefit of a self-patterning yarn (i.e. ease of knitting articles with complex patterns) as suggested by Taylor. 
Likewise, in the analogous art of self-patterning yarns for knitting, ArtisticYarn teaches a specific self-patterning yarn that creates a multi-colored non-random discreet sheep design when the continuous yarn is knitted into a work formed of “p” courses and “q” wales (see image of knit socks with sheep pattern). The yarn is sequentially colored along its length with three colors (green, black, and white) to correspond to the colors of the stitches over said p courses and q wales that form said design (see image of multicolored yarn skein and the resulting knit article). Therefore, it also would have been obvious to the ordinarily skilled artisan to form the above sequentially-colored loopy yarn (GoodKnitKisses in view of Taylor) using the color scheme and pattern disclosed by ArtisticYarn in order to produce a loopy yarn whose final product would mimic the sheep design of ArtisticYarn. One of ordinary skill in the art would reasonably have expected the elements of the prior art combination to predictably maintain their 
The yarn of GoodKnitKisses in view of Taylor and ArtisticYarn can be considered a continuous strand formed with equally spaced equally dimensioned loops for knitting a multi-colored non-random discreet design formed of n=3 colors in a knitted work formed of “p” courses or rows and “q” wales by sequentially pulling one loops through a previously applied loop to form a stitch, said single continuous strand being sequentially colored along its length with colors 3 colors (green, black, and white) to correspond to the colors of the stitches over said p courses and q wales. Said yarn of the prior art combination forms what appears to be an essentially repetitive sheep design. However, it also would have been obvious to one of ordinary skill in the art choosing to form a self-patterning loopy yarn to modify the coloration of the loops so as to provide the desired final pattern such as a pattern including only one large sheep which may be considered a non-repetitive design. See MPEP § 2144.04 I. 

Regarding Claim 2, GoodKnitKisses in view of Taylor and ArtisticYarn teaches the yarn according to Claim 1 above wherein the yarn comprises 3 colors (i.e. n=3). The combination does not explicitly teach yarn for knitting a design wherein the yarn only contains two colors (i.e. n=2). However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to omit all but two colors of yarn since the omission of an element and its function in a combination where the remaining elements perform the same function involves only routine skill in the art. See § MPEP 2144.04 II. One of ordinary skill in the art would have been motivated to do so in order to simplify the design of the knitted work and would have reasonably expected success in practicing the invention of the prior art combination with only two colors. 

Regarding Claims 3-4, GoodKnitKisses in view of Taylor and ArtisticYarn teaches the yarn according to Claim 1 above. GoodKnitKisses suggests that loops, other than those required to form the knit work, are required at the beginning of the looped yarn for seaming in or stitching in (see Figs. 3 and 4 & Transcript Lines 25-29) and at the end of the looped yarn to create a tail for binding off (see Figs. 5 and 6 & Transcript Lines 115-123). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include additional loops beyond those required to form stitches over said p courses and q wales, such as one at the beginning and three at the end of the yarn as depicted in Figs. 3 and 5 (for a total of 4 additional loops), on the yarn taught by the prior art combination. One would have done so with a reasonable expectation that the elements of the prior art would predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 

Regarding Claim 16, GoodKnitKisses in view of Taylor and ArtisticYarn teaches the yarn according to Claim 1 above wherein the loops are sequentially colored. 

Regarding Claim 17, GoodKnitKisses teaches a yarn comprising a single continuous strand formed with equally spaced, equally dimensioned loops (see Fig. 1 & Transcript Lines 7-14) for hand-knitting a knitted work without the use of needles or hooks (see Fig. 2 & Transcript Lines 5-6). Rather, a knitted work is formed by sequentially pulling one loop through a previously applied loop to form a stitch (see Transcript Lines 41-54 and 63-66). The yarn of GoodKnitKisses is a solid colored yarn.
In the analogous art of yarns for knitting, Taylor teaches that a type of yarn called a self-patterning yarn allows ease of knitting complex-looking patterns without cutting and tying yarns (see Pg. 7). Taylor also suggests that it was known in the art before the time of the claimed invention that such a self-patterning yarn may formed in such a manner that individually colored 
Likewise, in the analogous art of self-patterning yarns for knitting, ArtisticYarn teaches a specific self-patterning yarn that creates a multi-colored non-random discreet sheep design when the continuous yarn is knitted into a work formed of “p” courses and “q” wales (see image of knit socks with sheep pattern). The yarn is sequentially colored along its length with three colors (green, black, and white) to correspond to the colors of the stitches over said p courses and q wales that form said design (see image of multicolored yarn skein and the resulting knit article). Therefore, it also would have been obvious to the ordinarily skilled artisan to form the above sequentially-colored loopy yarn (GoodKnitKisses in view of Taylor) using the color scheme and pattern disclosed by ArtisticYarn in order to produce a loopy yarn whose final product would mimic the sheep design of ArtisticYarn. One of ordinary skill in the art would reasonably have expected the elements of the prior art combination to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP § 2143 (A).
The yarn of GoodKnitKisses in view of Taylor and ArtisticYarn can be considered a continuous strand formed with equally spaced equally dimensioned loops for knitting a multi-colored non-random discreet design formed of n=3 colors in a knitted work formed of “p” . 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over GoodKnitKisses (“How to Use Loops Yarn (Knit, Purl, Twist, Cables, Bind Off, Change Yarn)” YouTube Video) in view of Taylor (Yarns to DYE For: Creating Self-Patterning Yarns for Knitting. Interweave Press. 2005) and ArtisticYarn (Offer for Sale of "Sheepish" Picture Yarn at artisticyarnbyabi.com) as applied to Claim 3 above, and further in view of Smith (US 2011/0162414 A1).
Regarding Claims 5 and 7, GoodKnitKisses in view of Taylor and ArtisticYarn teaches the yarn according to Claim 3 above but the combination does not teach a yarn comprising an indicating means for demarcating said additional loops from said loops for creating said stitches. In the analogous art of flexible filaments to be used in forming a textile product, Smith teaches a yarn (100) including stitch indicators (112x) that visually divide the length of material into a plurality of segmented regions (see [0063] and Fig. 1). The stitch indicators are intended to provide sensory indications that specify information to guide a user in forming the textile product by suggesting where at least one part of a maneuver is to be executed (see [0012] and [0063]). Said maneuver may be a single stitch or a plurality of movements (stitches) in sequence (see [0015]). 

As seen in Fig. 1, the stich indicator 112X is an object (such as a bead) which is physically attached to the yarn (see [0063] and [0070]) and is therefore regarded to meet the limitation of the instant claims wherein the yarn comprises a indicating means for demarcation and said indicating means comprises a “physical marker”.    

Regarding Claim 6, GoodKnitKisses in view of Taylor, ArtisticYarn, and Smith teaches the yarn according to Claim 5 above. Smith also teaches that the yarn between stitch markers (corresponding to segments 114X) may be different colors (see [0074]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the yarn of the prior art combination above such that the loops outside of the stitch markers (i.e. the additional loops) are a different color than those loops inside the markers (i.e. the loops for creating stitches of the knitted article). One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (A). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789